

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT is made and entered into as of April 30, 2010, by
and between Premier Alliance Group, Inc., a Nevada corporation with a principal
place of business at 45212 Sharon Road, Suite 300, Charlotte NC 28211 (the
“Purchaser”), and Intronic Solutions Group, LLC, a Kansas limited liability
company with a principal place of business at 6836 W. 121st Street, Overland
Park, Kansas 66209 (the “Seller”).


In consideration of the mutual covenants, agreements and warranties herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


WHEREAS, Seller has been and is engaged in business of information technology
and professional services and the business activities relevant and related
thereto; and


            WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires
to purchase from Seller, substantially all of the assets, real and personal,
tangible and intangible, of Seller for the consideration and on the other terms
and conditions set forth in this Agreement.


NOW, THEREFORE, the parties agree as follows:


1.          Purchased Assets.


1.1           General.  Subject to the terms and conditions of this Agreement,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, at the Closing all of Seller's assets (except the Excluded Assets, as
defined in Section 1.2) whether real or personal, tangible or intangible, fixed
or contingent, including, but not limited to, all of Seller's right, title and
interest in (a) equipment; (b) furniture and fixtures; (c) supply inventory; (d)
assumed names, trade names and trademarks, proprietary information and other
intangible assets (the "Intellectual Property"); (e) executory contracts to
which Seller is a party, including, but not limited to, agreements with
employees or clients (for the avoidance of doubt, a list of assumed executory
contracts (“Assumed Executory Contracts” is set forth in Exhibit 1.1); (f)
files, client records and other information necessary to the operation of the
business (including, but not limited to, lists of active and inactive clients);
(g) except as specifically provided in Section 1.2, book and records; (h) all
telephone and fax numbers, e-mail accounts and web sites associated with the
business; (i) lease deposits and (j) goodwill (collectively, the "Purchased
Assets").


1.2           Assignment and Assumption of Liabilities.


(a)  Subject to the terms and conditions set forth in this Agreement, including
Section 1.4 hereto, Purchaser shall only assume from Seller and thereafter be
responsible for the payment, performance or discharge of the liabilities and
obligations of Seller arising after the Closing (as defined in Section 2.4)
under the Assumed Executory Contracts (the “Assumed Obligations”).


(b)  Section 1.2(a) shall not limit any claims or defenses Purchaser may have
against any party other than Seller.  The transactions contemplated by this
Agreement shall in no way expand

 
 

--------------------------------------------------------------------------------

 

the rights or remedies of any third party against Purchaser or Seller.


1.3           Excluded Assets.  Notwithstanding anything to the contrary in this
Agreement, the following assets of Seller shall be retained by Seller and are
not being sold or assigned to Purchaser hereunder (all of the following are
referred to collectively as the “Excluded Assets”):


(a)  all Contracts other than the Assumed Executory Contracts listed on Exhibit
1.1 (the “Excluded Contracts”);


(b) Seller’s cash and cash equivalents and accounts receivable as of the Closing
Date;


(c) corporate minute book, seal, stock ledger and similar type items;


(d) Seller's original financial records and books of account; provided, however,
that Seller shall supply, at its expense, copies of all such items to Purchaser
to the extent necessary to carry out the intent of this Agreement;


(e) all assets maintained pursuant to or in connection with any Employee Benefit
Plan; and


(f) any equity securities and member interests of Seller and any other issuer
owned by Seller.
(g) the office condominium and associated loans for 6834 West 121 st, Unit 2B,
Overland Park, Kansas 66209


1.4           No Other Liabilities Assumed.  Seller acknowledges and agrees that
pursuant to the terms and provisions of this Agreement, Purchaser will not
assume, or in any way be liable or responsible for, any liability of Seller
(including liabilities relating to the Excluded Assets or to the Purchased
Assets (and the use thereof) or any outstanding checks, whether relating to or
arising out of the business, the Excluded Assets or the Purchased Assets or
otherwise, other than the Assumed Obligations.


1.5           Obligations in Respect of Assumed Executory Contracts.  Purchaser
shall be responsible for paying all costs and expenses accrued under any Assumed
Executory Contract subsequent to the Closing Date.


1.6           Allocation of Purchase Price.  The Purchase Price shall be
allocated among the Purchased Assets as provided in Exhibit 1.6.  Pursuant to
Section 1060 of the Internal Revenue Code of 1986, as amended (the "Code"), the
parties shall complete and file Internal Revenue Service Form 8594 (Asset
Acquisition Statement) and any other documents necessary in connection therewith
in accordance with the allocation of the Purchase Price provided for in this
Section 1.6.


1.7           Expenses.  Each party shall bear its own costs, including, without
limitation, legal and accounting fees, incurred by it in connection with
negotiating and consummating this Agreement.

 
 

--------------------------------------------------------------------------------

 



1.8           Other Agreements.  Simultaneously with the Closing, the parties
shall enter into the following agreements.


(a)  Assignment and Assumption and Bill of Sale.  Purchaser and Seller shall
enter into an Assignment and Assumption and Bill of Sale in the form attached
hereto as Exhibit A (the “Assignment and Assumption and Bill of Sale”).


(b)  Grant Gordon Employment Agreement.   Grant Gordon will enter into an
employment agreement with the Company in the form attached hereto as Exhibits B
(the “Gordon Employment Agreement”).


(c)  Jeffery Meyer Employment Agreement.  Jeffery Meyer will enter into an
employment agreement with the Company in the form attached hereto as Exhibit C
(the “Meyer Employment Agreement”).


(d)  Lease.  Seller (as tenant) and Purchaser (as landlord) shall enter into a
lease for the premises at 6836 W. 121st Street, Overland Park, Kansas
66209.  The form of the Lease is attached hereto as Exhibit E.


(f)   Accounts Receivable Collections.  Seller has all right, title and interest
to all Accounts Receivables of the Purchaser’s business generated on or before
the Closing Date and Purchaser shall have all right to Accounts Receivables of
Purchaser’s business generated after the Closing Date.  Seller and Purchaser
shall work together in collecting the Accounts Receivable from past or present
customers of the Purchaser.  The parties will use commercially reasonable
efforts to collect the Accounts Receivable.  If the Seller receives payment on
any Accounts Receivable for Accounts Receivables due the Seller, Seller shall
promptly notify the Purchaser of any payments so received for reconciliation
(and deliver to the Purchaser a copy of all documentation (if any) received in
relation to such payment).  If either Party receives a payment for any Accounts
Receivable owed to the other Party pursuant to the terms herein, the other Party
shall immediately forward that payment to the Party entitled to the payment as
set forth herein.


2.          Purchase Price.


2.1           Purchase Price.  In consideration of the Purchased Assets,
Purchaser shall pay to Seller (a) the sum of $300,000 in cash, and (b) such
number of restricted shares of Premier Alliance Group, Inc. common stock equal
to $700,000, based on the 5-day average closing price of the common stock for
the five days prior to the Closing Date, as stated on the OTC Bulletin Board
(the “Shares”)(collectively, the “Purchase Price”)


2.2           Payment.  The Purchase Price shall be paid on the Closing Date.


2.3           Stock Options.


(a)   Purchaser shall issue additional stock options pursuant to Purchaser’s
2008 Stock Incentive Plan for the purchase of up to 100,000 shares of common
stock to certain individuals in the

 
 

--------------------------------------------------------------------------------

 

Intronic Unit, other than Messrs. Meyer and Gordon, 13 months after the Closing
Date, only if the Intronic Unit of Purchaser achieves a revenue stream of
$4,500,000 and a minimum gross margin of 24% in the preceding twelve month
period.


 
2.4           The Closing Date.
 
(a)           The Closing of the transactions contemplated by this Agreement
(the "Closing") shall take place in the offices of Premier Alliance Group, Inc.
on the 30th day of April 2010 (the "Closing Date"), unless another place or time
is mutually agreed upon in writing by the parties.
 
 
(b)           At the Closing or prior thereto, Purchaser and Seller shall
exchange the various certificates, instruments and such documents referred to in
Section 5 of this Agreement.
 
3.      Seller’s Representations and Warranties.  Seller represents and warrants
to Purchaser the matters set forth below except as set forth in the Schedules
accompanying this Agreement (the “Schedule”).  The Schedule will be arranged in
paragraphs corresponding to the lettered and numbered paragraphs contained in
this Section 3.  For purposes of this Section 3, “Knowledge” means actual
knowledge after reasonable investigation and with respect to the Knowledge of an
entity, means the actual knowledge after reasonable investigation of its
officers and directors.  As of the Closing Date, Seller represents and warrants
as follows:
 


3.1           Organization, Standing and Power.   Seller is (i) a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Kansas; (ii) is in good standing and qualified in all
states and other jurisdictions where Seller is doing business as required by
law; (iii) is not qualified and has not done business as a foreign corporation
in any other state or other jurisdiction and has not, at any time prior to the
date of this Agreement, received any communications from any state or other
jurisdiction asserting that its activities require that it be qualified to do
business in that state or other jurisdiction; and (iv) has received all
approvals of Federal, state and local authorities necessary for it to conduct
its business as currently being conducted.


3.2           Conduct of Business.  Seller has all requisite power and authority
to own its property and operate its business as and where such is now being
conducted. Seller is not a party or subject to any Contract, judgment, order or
decree that will or may restrict the conduct of its business in any jurisdiction
or location.


3.3           No Subsidiaries or Affiliates.  Seller has no wholly or partly
owned subsidiaries, has never had any wholly or partly owned subsidiaries, nor
is it a party to any joint venture or partnership, nor does it have any direct
or indirect interest either by way of stock ownership or otherwise, in any other
person, nor are there any outstanding offers by Seller with respect to any such
matter.


3.4           No Conflict.  The execution and delivery of this Agreement and the
documents to be executed and delivered pursuant to this Agreement to accomplish
the Closing of the Agreement do not and will not on the Closing Date (a)
conflict, contravene or violate any provision of Seller's Certificate or
Articles of Incorporation or Operating Agreement, or any resolution adopted by
the

 
 

--------------------------------------------------------------------------------

 

members of Seller; (b) result in a breach by Seller, or constitute a default
under, or permit the termination of, or cause the acceleration of the maturity
of, any of the terms, conditions, or provisions of any contract or agreement,
including but not limited to, any shareholder agreement, to which Seller is a
party or by which Seller or any of its assets may be bound or affected; (c)
violate any statute, law, regulation, judgment, order, writ, injunction, decree
or demand of any court or Federal, state, municipal, or other governmental
department, commission, board, bureau, agency or instrumentality, to which
Seller is named as a party; or (d) result in the creation or imposition of any
lien, charge, or encumbrance of any nature whatsoever.


3.5   Authorization.  Seller has full corporate power and authority to enter
into this Agreement and any Contract provided for herein and to carry out the
Agreement.  The members of Seller have duly authorized and approved the
execution, delivery and performance of this Agreement, each Contract and
document provided for herein, and no other corporate proceedings on the part of
Seller are necessary to authorize and approve such execution, delivery and
performance.  This Agreement and each Contract provided for herein to which
Seller is a party has been duly executed and delivered by Seller and constitutes
the valid and binding agreement of Seller enforceable against it in accordance
with its terms (except as may be limited by applicable bankruptcy laws or
similar laws affecting creditors' rights generally).


3.6   Minute Books and Stock Books.  The minute books for Seller provided to
Purchaser contain true originals or copies of all minutes of meetings of and
corporate actions taken by, the members of Seller and are reflective of actions
taken on those occasions in all material respects.


3.7   Governmental Authorities.  Seller is not required to submit any notice,
report or other filing to any governmental or regulatory authority in connection
with the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby. No consent, approval or
authorization of any governmental or regulatory authority is required to be
obtained by Seller in connection with the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby.


3.8           Purchased Assets.


                       (a) Contracts.  Seller has made available to Purchaser a
correct and complete copy of each Assumed Executory Contract listed on Exhibit
1.1.  If any additional contracts or leases that are not included in Exhibit 1.1
are determined after the date hereof to constitute executory contracts,
Purchaser shall have the right, in its sole discretion, to add such contract or
lease to Exhibit 1.1, and shall not be responsible for any “cure costs”.


(b) Title. Other than leased assets and licensed software, Seller has, and
hereby conveys to Purchaser, effective as of the Closing Date, good and
marketable title to all of the Purchased Assets, free and clear of all
mortgages, liens, pledges, charges, claims, leases, restrictions or encumbrances
of any nature whatsoever, and subject to no restrictions with respect to
transferability.  Simultaneously with the execution of this Agreement, Seller
has delivered to Purchaser evidence satisfactory to Purchaser of the release of
any liens, which appear of record against any of the Purchased Assets.

 
 

--------------------------------------------------------------------------------

 



(c) Identification of Tangible Assets.  Exhibit 3.9 of the Schedule lists all of
the tangible assets included within the Purchased Assets, setting forth for each
item its date of acquisition, location and cost.


(d) Condition.  All of the tangible assets included within the Purchased Assets
are in operating condition and repair, with normal wear and tear.  Each item of
tangible equipment can operate substantially in accordance with its
specifications.


3.9           Conduct of Business.  The Purchased Assets comprise substantially
all of the assets of Seller used by it and are sufficient to carry on the
Business as presently conducted by Seller.


3.10           Regulatory Compliance. To Seller’s Knowledge, Seller has not
violated, nor is Seller currently in violation of, any zoning or building
statutes, ordinances or regulations or other laws, statutes, ordinances or
regulations relating to the Purchased Assets or their use. Seller has not been
issued a waiver for any condition presently existing, which would otherwise
constitute such a violation.


3.11           No Defaults.  To Seller’s Knowledge, Seller is not in default or
breach under any contracts currently in full force and effect, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a breach or default thereunder, or cause the acceleration of
any obligation of Seller or result in the creation of any lien, charge or
encumbrance upon any asset of Seller.  To Seller's best Knowledge, no other
party to any of such contracts is in default or breach under any of such
contracts, nor has any event occurred which, through the passage of time or the
giving of notice, or both, would constitute a breach or default thereunder, or
cause the acceleration of any obligation of such other party, nor has any such
other party given any notice of an intention to terminate or modify any of such
contracts.


3.12           No Material Adverse Changes in Business or Financial
Condition.  Since September 30, 2009 there have been no changes in the financial
condition, results of operations, business, assets or prospects of Seller, which
changes have been, individually or in the aggregate, materially adverse.


3.13           Certain Business or Financial Transactions. Since September 30,
2009, Seller has not:


(a)  Mortgaged, pledged or caused to be created a security interest or other
encumbrance in or against any of its property or assets.
(b)  Declared or authorized any dividends or other distributions which have not
been fully paid.
(c)  Declared, paid or authorized any stock options; profit sharing, pension or
retirement contributions; health, disability, accident or life insurance
contributions; or created any arrangement or plan for any such option or
contribution.


(d)  Authorized or paid any bonus to any employee outside ordinary course of
business.
(e)  Increased the compensation payable to or to become payable to any employee.
(f)  Made any change in the basis of computation of any bonus, commission or
other

 
 

--------------------------------------------------------------------------------

 

compensation or benefit of any employee.
(g)  Suffered any damage, destruction or loss materially adversely affecting the
properties, assets or business of Seller.
(h)  Sold, assigned or transferred any patents, trademarks, trade names,
copyrights, licenses, franchises or other intangible assets or intangible
properties of Seller.
(i)  Disposed of any of its assets except for the sale or disposition of used
assets in the ordinary course of business.
(j)  Engaged in any other transaction other than in the ordinary course of
business.


3.14           Intellectual Property.  Except as set forth on Section 3.14 of
the Schedule, Seller owns all of the Intellectual Property included in the
Acquired Assets. No claim is pending or, to Seller's best Knowledge, threatened
to the effect that the operations of Seller infringe upon or conflict with the
asserted rights of any other person with respect to any Intellectual Property,
and there is no basis for any such claim (whether or not pending or threatened).
Each person who has produced any material Intellectual Property for use by
Seller, including, but not limited to, employees and independent contractors,
has relinquished, in writing, any claim or right which such person may have to
any such Intellectual Property and confirmed Seller's ownership thereof.


3.15           Financial Statements.   Each of the consolidated audited
financial statements of Seller for the fiscal year ended December 31, 2009 and
have been prepared in all material respects in accordance with the published
rules and regulations of the SEC (including Regulation S-X) and in accordance
with United States generally accepted accounting principles applied on a
consistent basis throughout the periods indicated (except as otherwise stated in
such financial statements, including the related notes) and each fairly
presents, in all material respects, the consolidated financial position, results
of operations and cash flows of Seller as at the respective dates thereof and
for the respective periods indicated therein, except as otherwise set forth in
the notes thereto (subject, in the case of unaudited statements, to normal and
recurring year-end adjustments, none of which is material, individually or in
the aggregate, to Seller). Seller has not, since September 30, 2009, made any
material change in the accounting practices or policies applied in the
preparation of the above financial statements.  In addition after Closing,
unaudited financials for period ended April 30, 2010 will be provided to
Purchaser by May 31, 2010.


3.16           Accounts Receivables.  Subject to any allowance for doubtful
accounts established in accordance with Seller's usual business practices and
reflected in the Financial Statements, each of Seller's accounts receivable
relates to services rendered by Seller to the debtor client, is valid and is
collectible in full in the ordinary course of business.


3.17           Tax Compliance.  Seller has duly, accurately and properly filed
all necessary tax returns and tax reports (whether with respect to income,
sales, withholding or otherwise) which it is required to file with the United
States Government, the state of its incorporation, and all other relevant state
and local and foreign governmental agencies for all periods to and including the
fiscal year ending December 31, 2009, and when and where required, for all
periods since that date to the Closing Date.  Seller has paid or accrued the
taxes shown to be due by all such returns and reports and up to and through the
Closing Date.  As of the Closing Date, there are no pending claims for unpaid
taxes or fines, penalties or interest in respect thereof being asserted against
Seller by the Federal Government or any state, local or foreign governmental
agency and there is no basis for any such

 
 

--------------------------------------------------------------------------------

 

claim.  Seller has never been audited by Federal, state, local or foreign taxing
authorities for sales, income, franchise or any other taxes.  For purposes of
this Section 3.18, "tax" means any tax, levy, assessment, tariff, impost,
imposition, toll, duty, deficiency or fee imposed, assessed or collected by or
under the authority of any governmental body, including, but not limited to,
income taxes, franchise taxes, sales taxes, unemployment insurance and payroll
related taxes ("Tax").


3.18           No Litigation or Governmental Investigations.  There are no suits
at law or in equity, nor any government investigations or proceedings, pending,
or, to Seller's best Knowledge, threatened against Seller, and there are no
suits at law or in equity being investigated by Seller or pending or threatened
in favor of Seller.


3.19           Clients.  Section 3.19 of the Schedule, contains a list of
Seller's clients, showing annual revenue from each client for the last two full
fiscal years and through February 28, 2010 for the present fiscal year.


3.20           Employment Matters.   There are no claims pending, or, to
Seller's best Knowledge, threatened against Seller with respect to any applicant
for employment or present or former employee of Seller, nor, to Seller's best
knowledge, does there exist any state of facts which is reasonably likely to
give rise to any such claim.  With respect to Seller's employees and employee
benefit plans and programs:


(a)  Human Resources Compliance.  To Seller’s Knowledge, Seller is in compliance
with all applicable laws and regulations respecting employment and employment
practices, terms and conditions of employment and wages and hours (collectively,
"Employment Laws").  Seller has paid all workers' compensation premiums to a
private insurer or, if appropriate, has applied to, and has paid and secured
coverage from a workers' compensation State Fund.


(b)  No Unfair Labor Practice, No Labor Disputes, Etc.  Seller: (i) is not
engaged in any unfair labor practice; (ii) is not the subject of any
investigation, complaint or proceeding based on any Employment Laws; (iii) does
not have any unfair labor practice complaints against it pending, or threatened,
before the National Labor Relations Board or any other agency; (iv) does not
have any strikes, labor disputes, slowdowns or stoppages actually pending, or
threatened, against or directly affecting it; and (v) does not have any union
representation question respecting its employees and no union organizing
activities are taking place.


(c)  No Collective Bargaining.  Seller is not a party to any collective
bargaining or other labor agreement(s) with any party on behalf of any of its
employees, and no petition has been filed on behalf of Seller's employees for
recognition by any collective bargaining agent.


(d)  Multiemployer Pension Plan.  Seller has never and does not presently
contribute to any "multiemployer pension plan" (as defined in section 3(37) of
ERISA).


(e)  Benefit Plans. Except as provided in Exhibit 3.20:


(i)  Seller has delivered to Purchaser a true and complete copy of each Benefit
Plan and any related funding agreements, including all amendments, supplements,
and modifications

 
 

--------------------------------------------------------------------------------

 

thereto (and Section 3.20 of the Schedule includes a description of any such
item that is not in writing), all of which are legally valid and binding and in
full force and effect, and there are no defaults thereunder, notwithstanding the
termination of the Benefit Plans prior to the Closing Date;


(ii)  Seller has delivered to Purchaser a true and complete copy of the most
recent annual report and actuarial report for each Benefit Plan, and the
Internal Revenue Service determination letter, if any, for each Benefit Plan and
each amendment thereto;


(iii)  all contributions required to be made to each Benefit Plan under the
terms of that Benefit Plan, ERISA, or other applicable law have been timely
made. In the case of each Benefit Plan that is subject to Title 1, Subtitle B,
Part 3 of ERISA, the net fair market value of the assets held to fund that
Benefit Plan as of the Closing Date exceeds the actuarial present value of all
accrued benefits, both vested and non-vested (based upon projected earnings
increases of five percent (5%) per annum, in the case of a final pay plan),
under that Benefit Plan as of the Closing Date;


(iv)  each Benefit Plan complies currently, and has complied in the past, in
form and operation, with the applicable provisions of ERISA, the Code, and other
applicable law (including foreign law);


(v)  no excise tax is due or owing from Seller with respect to any "prohibited
transaction" (as defined in section 4975(c)(1) of the Code) relating to any
Benefit Plan. No amount is due or owing from Seller to the Pension Benefit
Guaranty Corporation under title IV of ERISA for any reason, or to any
"multiemployer pension plan" (as defined in section 3(37) of ERISA) on account
of any withdrawal therefrom; and


(vi)  since September 2, 1974, Seller has not terminated any employee benefit
plan subject to title IV of ERISA for which a Notice of Sufficiency has not been
issued by the Pension Benefit Guaranty Corporation.


(f)  Cobra Compliance.  Seller is, and at all pertinent times has been, in
compliance with COBRA and any and all other applicable state and Federal laws,
rules and regulations requiring Seller to offer the option of continuing health
insurance coverage to employees of Seller and their family members.


(g)  No Complaints. With respect to clauses (a) through (f) of this section
3.20, to Seller’s Knowledge, there are no complaints, charges, claims,
litigations, investigations or administrative proceedings filed, pending or, to
Seller's best knowledge, threatened.


3.21           No Brokers, Finders, Etc.   Seller has not dealt with any broker,
finder or other person who performed brokerage, finder or other similar services
in connection with this Agreement, nor does Seller know of any person that has
any basis for claiming any brokerage, finders or similar fees against Seller in
connection with this Agreement.


3.22           No Material Omission.  No representation or warranty by Seller in
this Agreement, nor any statement, certificate or exhibit furnished or to be
furnished by Seller pursuant to this Agreement or any document or certificate
delivered to Purchaser pursuant to this Agreement or in connection

 
 

--------------------------------------------------------------------------------

 

with the transactions contemplated by this Agreement contains or will contain
any untrue statement of a material fact or omits or will omit a material fact
necessary to make the statements contained therein not misleading.


4.           Purchaser’s Representations and Warranties:  Purchaser represents
and warrants to Seller the matters set forth below except as set forth in the
Schedules accompanying this Agreement (the “Schedule”).  The Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Section 4.  For purposes of this Section 4, “Knowledge” means
actual knowledge after reasonable investigation and with respect to the
Knowledge of an entity, means the actual knowledge after reasonable
investigation of its officers and directors.  As of the Closing Date, Purchaser
represents and warrants as follows:


4.1           Corporate Structure.  Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has all requisite power and authority to own its property and operate its
business as and where such is now being conducted.


4.2           No Conflict.  The execution and delivery of this Agreement and the
documents to be executed and delivered pursuant to this Agreement to accomplish
the Closing of the Agreement do not and will not on the Closing Date (i)
conflict, contravene or violate any provision of Purchaser's Certificate of
Incorporation or By-Laws or any resolution adopted by the board of directors of
Purchaser; (ii) result in a breach by Purchaser, or constitute a default under,
or permit the termination of, or cause the acceleration of the maturity of, any
of the terms, conditions, or provisions of any contract to which Purchaser is a
party or by which Purchaser or its assets may be bound or affected; (iii)
violate any statute, law, regulation, judgment, order, writ, injunction, decree
or demand of any court or Federal, state, municipal, or other governmental
department, commission, board, bureau, agency or instrumentality, to which
Purchaser is named as a party; or (iv) result in the creation or imposition of
any lien, charge, or encumbrance of any nature whatsoever.


4.3           Authorization.  Purchaser has full corporate power and authority
to enter into this Agreement and any contract provided for herein and to carry
out the Agreement. The board of directors of Purchaser has duly authorized and
approved the execution, delivery and performance of this Agreement, each
contract and document provided for herein, and no other corporate proceedings on
the part of Purchaser are necessary to authorize and approve such execution,
delivery and performance. This Agreement and each contract provided for herein
to which Purchaser is a party has been duly executed and delivered by Purchaser
and constitutes the valid and binding agreement of Purchaser enforceable against
it in accordance with its terms (except as may be limited by applicable
bankruptcy laws or similar laws affecting creditors' rights generally).


4.4    No Brokers, Finders, Etc. Purchaser has engaged Chartwell Business
Advisors (“Chartwell”) as a broker.  Purchaser acknowledges that it shall be its
sole responsibility to pay Chartwell any fees and commissions for which it may
be entitled to in connection with the transactions contemplated by this
Agreement. .
 
5.           Conditions to Closing.


5.1           By or on Behalf of Seller.  At the Closing, Seller will cause the
following items to be delivered to Purchaser:

 
 

--------------------------------------------------------------------------------

 



(a)  An executed copy of the Assignment and Assumption and Bill of Sale.


(b)  An executed copy of the Gordon Employment Agreement.


(c)  
An executed copy of the Meyer Employment Agreement



(d)  
One or more consents to assign or assignments of Intellectual Property and
executory contracts (set forth in Exhibit 1.1), in form and substance reasonably
satisfactory to Purchaser, duly executed by Seller;



(e)  An executed copy of the Lease.


(f)  Evidence that all liens, if any, on the Purchased Assets have been
released.


(g) A Certificate executed by the Secretary of Seller (1) identifying those
persons who are the officers and directors of Seller as of the Closing Date and
(2) certifying resolutions of the board of directors and shareholders of Seller
approving this Agreement and authorizing the consummation of the Agreement.


(h)  Any other documents signed by the appropriate officers and directors of
Seller requested by Purchaser and necessary or desirable in order to accomplish
the Closing of the Agreement.


5.2           By or on Behalf of Purchaser.  At the Closing, Purchaser will
cause the following items to be delivered to Seller:


(a)  The Purchase Price.


(b)  An executed copy of the Gordon Employment Agreement.


(c)  An executed copy of the Meyer Employment Agreement.


(d)  An executed copy of the Assignment and Assumption and Bill of Sale.


(e)  An executed copy of the Lease.


(f)  A certificate executed by the Secretary of Purchaser (i) identifying those
persons who are the officers and directors of Purchaser as of the Closing Date
and (ii) certifying resolutions of the board of directors of Purchaser approving
this Agreement and authorizing the consummation of the Agreement.


(g)  Any other documents signed by the appropriate officers and directors of
Purchaser requested by Seller and necessary or desirable in order to accomplish
the Closing of the Agreement.


5.3           Conditions Precedent.   As conditions precedent to Closing:

 
 

--------------------------------------------------------------------------------

 



(a) Purchaser and Seller shall be satisfied with their findings and evaluation
in their due diligence; and


(b)  Purchaser shall complete a private financing whereby Purchaser receives a
minimum of $700,000 in gross proceeds.


6.           Post Closing Covenants and Agreements.  From and after the Closing
Date:


6.1           Further Assurances by Seller.  The Seller will, upon request of
Purchaser from time to time, execute and deliver, and use its best efforts to
cause other persons to execute and deliver, to Purchaser all such further
documents and instruments, and will do such other acts, as Purchaser may
reasonably request more completely to consummate and make effective the Closing
of the Agreement.


6.2           Further Assurances by Purchaser.  Purchaser will, upon request of
Seller from time to time, execute and deliver, and use its Best Efforts to cause
other persons to execute and deliver, to Seller all such further documents and
instruments, and will do such other acts, as Seller may reasonably request more
completely to consummate and make effective the Closing of the Agreement.


6.3           Communication with Clients.  If Purchaser requests, Seller shall
deliver to Purchaser, or directly to Seller's clients, a letter executed by
Seller in form and substance acceptable to Purchaser pursuant to which Seller
shall advise each addressee that the Seller's business has been transferred to
Purchaser.


7.           Indemnification.


7.1           By Seller.  Seller agrees to indemnify, defend, release and hold
Purchaser, its affiliates, subsidiaries or related companies, and their
officers, directors, employees, representatives and agents, harmless from and
against any and all damages, losses (including loss of goodwill and damage to
reputation), penalties, interest obligations, tax liabilities and other
liabilities, claims, judgments, causes of action, deficiencies, costs and
expenses (including reasonable attorneys' fees and other costs) (collectively,
"Claims"), asserted against or incurred or required to be paid by Purchaser or
any other indemnified person on account of or incident or pursuant to: (a)
breach of any representation, warranty, covenant or agreement made by Seller in
this Agreement or in any Contract or document delivered pursuant to or in
connection with this Agreement; (b) the operation of Seller's business or the
ownership, maintenance, use or operation of Seller's assets prior to the
Closing; (c) the failure of Seller to comply with applicable bulk transfer laws,
to the extent such failure causes Purchaser to be liable for liabilities of
Seller other than the liabilities which Purchaser specifically assumes pursuant
to this Agreement; and (d) any and all lawsuits against Seller or involving any
of the assets of Seller which are based on a cause of action arising before the
Closing Date.


7.2           By Purchaser.  Purchaser agrees to indemnify, defend, release and
hold Seller and Seller's officers, directors, employees, representatives and
agents harmless from and against any and all Claims asserted against, incurred
or required to be paid by Seller or any other indemnified person on account of
or incident or pursuant to: (a) breach of any representation, warranty, covenant
or agreement made by Purchaser in this Agreement or in any contract or document
delivered pursuant to

 
 

--------------------------------------------------------------------------------

 

or in connection with this Agreement; (b) the business or operations of
Purchaser before, at or after the date of this Agreement; and (c) the ownership,
maintenance, use or operation of the Purchased Assets after the Closing.


7.3           Indemnification Procedure.


(a)  Notice. With respect to any matter for which indemnification is claimed
pursuant to Section 7.1, the indemnified person(s) will notify Seller in writing
promptly after becoming aware of such matter. With respect to any matter for
which indemnification is claimed pursuant to Section 7.2, the indemnified
person(s) will notify Purchaser in writing promptly after becoming aware of such
matter.  A failure or delay to promptly notify an indemnifying person of a Claim
will only relieve such person of its obligation pursuant to this Section 8 to
the extent, if at all, that such person is prejudiced by reason of such failure
or delay.


(b)  Defense of Claim.  Promptly after receipt of any notice pursuant to Section
7.3(a), the indemnifying person(s) shall defend, contest, settle, compromise or
otherwise protect the indemnified person(s) against any such Claim at its
(their) own cost and expense.  Each indemnified person will have the right, but
not the obligation, to participate, at its own expense, in the defense by
counsel of its own choosing; provided, however, that the indemnifying person
will be entitled to control the defense unless the indemnified person has
relieved the indemnifying person in writing from liability with respect to the
particular matter.  The indemnified person shall reasonably cooperate with the
indemnifying person's requests, and at the indemnifying person's expense
(including, but not limited to, indemnifying person's paying or reimbursing the
indemnified person's reasonable attorneys' fees and investigation expenses),
concerning the defense of the Claim.  The indemnifying party shall include the
indemnified party in any settlement discussions.


(c)  Failure to Defend.  If the indemnifying person does not timely defend,
contest or otherwise protect against a Claim after receipt of the required
notice, the indemnified person will have the right, but not the obligation, to
defend, contest or otherwise protect against the same, make any compromise or
settlement thereof, and recover the entire cost thereof from the indemnifying
person, including, without limitation, reasonable attorneys' fees, disbursements
and all amounts paid as a result of such suit, action, investigation and Claim.


7.4           Survival of Representations and Warranties.  Notwithstanding
anything in this Agreement to the contrary, the representations and warranties
of the parties contained in this Agreement shall survive the Closing for a
period of two (2) years only.


8.           Miscellaneous.


8.1           Notices.  Any notice or other communication given or made pursuant
to this agreement must be in writing and shall be delivered to the party to whom
intended at the address set forth above (or at such other address as such party
may designate by proper notice) by personal delivery, by fax, by nationally
recognized courier, or by certified or registered mail, postage prepaid, and
shall be deemed given when personally delivered or sent by fax or two (2)
business days after deposit with a courier or five (5) business days after
mailing. Copies of all notices shall be given to:

 
 

--------------------------------------------------------------------------------

 



For Seller:
Grant Gordon
6836 W. 121st Street
Overland Park, Kansas 66209
or
Seck & Associates
Attn: Sheila Seck
6240 W 135th Street, Suite 200
Overland Park, Kansas 66223


or such other address as may be designated by Seller from time to time.


For Purchaser:
Mark Elliott, President
Premier Alliance Group, Inc.
4521 Sharon Road, Suite 300
Charlotte NC 28211
Tel.  704-521-8077
or
Michael H. Freedman
Law Offices of Michael H. Freedman, PLLC
394 White Birch Lane
Jericho, NY 11753
Tel. 516-767-1697
Fax 877-315-1908


or such other address as may be designated by Purchaser from time to time and


8.2           Entire Agreement.  This Agreement represents the entire agreement
among the parties regarding the subject matter hereof and supersedes in all
respects any and all prior oral or written agreements or understandings among
them pertaining to the subject matter of this Agreement (including, but not
limited to, that certain letter of intent dated February 11, 2010 between Seller
and Purchaser).  There are no representations, warranties or covenants among the
parties with respect to the subject matter of this Agreement, except as set
forth in this Agreement.  This Agreement cannot be modified or terminated, nor
may any of its provisions be waived, except by a written instrument signed by
the party(ies) against which enforcement is sought.  Any waiver by any party of
the strict performance of any of the terms, conditions and provisions of this
Agreement shall not be construed as a waiver thereof for the future, but shall
be considered a waiver only in the particular instance, for the particular
purpose, and at the time when and for which it is given.


8.3           Governing Law.  This Agreement has been made and entered into in
the State of North Carolina and shall be governed by and construed and enforced
in accordance with the internal substantive laws of the State of North Carolina.


8.4           Successors; Binding Effect.  This Agreement shall be binding upon
and inure to the

 
 

--------------------------------------------------------------------------------

 

 benefit of the respective parties, their successors, assigns, heirs, legatees,
executors, administrators and legal representatives ("Successors") and any
Successor shall be deemed a party to this Agreement upon such Successor's
receipt of any interest in this Agreement. Whenever a party is referred to in
this Agreement, such reference shall include reference to such party's
Successors.


8.5           Captions.  Headings contained in this Agreement have been inserted
for reference purposes only and shall not be considered part of this Agreement
in construing this Agreement.


8.6           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument. This Agreement shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to each of the other parties. Facsimile copies or
electronically mailed or transmitted (e-mailed) images of a signed document or
instrument (or just the executed signature pages), including this Agreement, any
amendment or addendum to this Agreement, and any Notice, shall be: (i) effective
and binding on the parties, and the parties shall accept them as if the
facsimile signatures or e-mailed images of signatures were originals; and (ii)
admissible in any legal action or proceeding as the best evidence of the
parties’ agreement or of a party’s Notice or other action, as may be applicable.
A party submitting a signature by facsimile or e-mail shall promptly afterward
submit the original signature to the other party for retention in the records of
the other party, but the submission or the other party’s receipt of the original
shall not be a condition to the effectiveness of the facsimile or e-mail
signature.


8.7           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement.


8.8           Terminology.  Unless the context clearly indicates otherwise,
terms used in this Agreement in the masculine include the feminine and the
neuter, terms used in the singular include the plural and terms used in the
plural include the singular.


[SIGNATURES ON FOLLOWING PAGE]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties as
of the date stated at the beginning of this Agreement.


PREMIER ALLIANCE GROUP, INC.


By: /s/ Mark S. Elliott__________________
Mark Elliott, President


INTRONIC SOLUTIONS GROUP, LLC


By: /s/ Jeffery Meyer__________________
Jeffery Meyer, Member


By: /s/ Grant Gordon__________________
Grant Gordon, Member


By: /s/ Jessica Gordon__________________
Jessica Gordon, Member


By: /s/ Tammy Meyer__________________
Tammy Meyer, Member

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1


Assumed Executory Contracts


1. All employment agreements and subcontract agreements for active billable
resources as of 4/30/2010


2. Customer contracts listed below


Ad Astra Inof systems
reVision
AG interactive
Rhycom
Americo Life
Rhythm Engineering
Andrew Reise Consulting
Secure Passage
Applebees.,
Service Management Group
Ar allegiance group
Solomon Consulting
Archer Technologies
Sourcecorp
Assurant
State Street Bank
Athletixnation
US engineering
Bartlett and Company
Verasun Energy
Black & Veatch
YRC Logistics
Burns & McDonnell
 
Celeritas Technologies
 
Clinical Reference Labs
 
Comsys / Sprint
 
Cricket
 
Digital Evolution Group
 
EMC
 
EMS/AMR
 
Epiq Systems
 
eVergance Partners
 
Fidelity National Real Estate (LPS)
 
FLAX
 
Garmin International
 
Generali USA life reassurance
 
Goforth Construction
 
Goshen
 
Hallmark
 
KANA
 
Kelly Services - nextel/spring
 
Liquid Inc
 
Merlin International
 
Mulller Bressler Brown
 
   MBB fixed price work
 
OpenWave
 
Orica
 
Preferred Brands
 
Professional services industry (PSI)
 
P2MG
 
rEstimation
 




 
 

--------------------------------------------------------------------------------

 



3. All contracts used in execution of day to day business, including but not
limited to:
a.  
TimeWarner Cable

b.  
Bullhorn

c.  
AT&T

d.  
Careerbuilder




 
 

--------------------------------------------------------------------------------

 

 EXHIBIT 1.6


Allocation of Purchase Price


Pursuant to Section 1060 of the Internal Revenue Code of 1986, as amended (the
"Code"), the parties agree the allocation to be reported on Internal Revenue
Service Form 8594 (Asset Acquisition Statement) is as follows:


Class I Assets
$0.00
Class II Assets
$0.00
Class III Assets
$0.00
Class IV Assets
$0.00
Class V Assets
$20,000.00
Class VI Assets
$980,000.00
Total Purchase Price
$1,000,000,.00
   
Imputed Interest
$0.00




 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.9


Tangible Assets




Name
Make
Model
Serial Number
Description
 
Burris, Doug
Dell
Vostro 223-1242
3BKTSF1
laptop
 
Crow, Darci
HP
G60-53OUS
2CE9390K0J
laptop
 
Difranco Grace
Dell
Vostro1510
28411818445
laptop
 
Gordon, Grant
HP
HP Pavillion
2ce6020d7d
laptop
 
Meyer, Jeff
Dell
Inspiron/ Model PP41L
laptop
 
Oliver, Troy
Dell
Vostro 1500 /PP22L
 
laptop
 
Unrein, Todd
Dell
Inspiron
3FJ6Vj1
laptop
 
Vail, Kim
Dell
Vostro 1500
7230457117
laptop
                         
Equipment
         
office
HP
Officejet 6310
Q8071A
all in one printer/scanner/fax
office
HP
photosmart
c4780
printer/scanner
 
Office
Vizio
Vw32L- HDTV40a
LUPDJCK0929925
32 inch LCD TV
             
Appliances
         
office
Maytag
   
Black Refrigerator
 
Office
LG
   
Microwave Stainless/black
office
Oster
   
Toaster oven
 
office
Kenmore
   
Dishwasher
 
office
Fellowes
   
paper shredder
             
Furniture
         
office
Desk/return
   
Cherry Veneer 72x36/48x24
office
Credenza
   
Cherry Venner 72/24
 
office
Round Table
   
Cherry Veneer 42 inch
office
lateral files
   
Cherry Veneer 2 drawer lat files
office
3 side chairs
   
wood arms/fabric seat/back
office
office chairs
   
red fabric sum chairs
 
office
lateral file four drawer
   
Black
 
office
desk/file top
   
stained
 
office
office chair
   
Black
 
office
lateral file
   
3 drawer stained
 
office
2 lamps
       


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.19


Clients





   
Intronic Solutions Group LLC
       
Sales by Customer Summary
       
January through December 2009
                 
Jan - Mar
Apr - May
Jun - Jul
Aug -Dec
Totals
Ad Astra Infonnation Systems, LLC
24,760.00
19,820.00
14,040.00
0
58,620.00
America Life
59,342.57
13,172.00
0
0
72,514.57
Andrew Reise Consulting
0
42,719.40
96,714.65
58,803.34
198,237.39
Applebee's International, Inc
77,423.59
35,863.80
45,171.67
47,698.65
206,157.71
Archer Technologies
0
0
24,300.00
0
24,300.00
Assurant
55,207.50
0
0
0
55,207.50
Athletixnation, Inc.
43,646.88
0
0
0
43,646.88
Bartlett and Company
28,827.50
30,615.00
19,077.50
0
78,520.00
Black & Veatch
136,478.00
59,229.25
55,027.91
63,393.27
314,128.43
Bums and McDonnell
366,366.35
222,992.88
176,976.93
168,502.94
934,839.10
Celeritas Technologies, LLC
0
0
0
40,056.25
40,056.25
Clinical Reference Laboratory
45,572.00
0
0
0
45,572.00
Comsys
38,960.00
35,120.00
64,078.00
50,720.00
188,878.00
Cricket Communications
2,709.00
0
0
0
2,709.00
Digital Evolution Group
0
0
0
14,286.13
14,286.13
EMC
100,570.00
77,394.00
70,032.00
89,610.00
337,606.00
Epiq Systems, Inc.
17,000.00
0
0
0
17,000.00
eVergance Partners, LLC
94,914.79
0
0
22,770.00
117,684.79
Fidelity National Real Estate Solutions
0
0
0
105,002.95
105,002.95
Generali USA Life Reassurance Company
19,000.00
0
0
0
19,000.00
Kelly Services, Inc
0
0
17,545.24
0
17,545.24
Liquid,lnc
0
1,266.68
0
0
1,266.68
Merlin International, Inc.
37,870.00
31,395.00
2,905.00
0
72,170.00
Muller Bressler Brown
0
0
0
4,000.00
4,000.00
rEstimation
0
0
4,400.00
0
4,400.00
Rhycom Inc
0
0
0
5,250.01
5,250.01
Rhythm Engineering
0
10,000.00
0
0
10,000.00
Secure Passage
42,500.00
39,179.60
30,438.40
0
112,118.00
Service Management Group
27,373.75
5,505.25
0
0
32,879.00
Solomon Consulting LLC
0
37,500.00
2,500.00
2,000.00
42,000.00
SOURCECORP
19,460.00
55,380.00
118,202.00
284,868.78
477,910.78
State Street
48,530.55
52,377.18
52,350.37
3,734.10
156,992.20
YRC Logistics
66,190.00
91,060.00
51,690.00
0
208,940.00
TOTAL
1,352,702.48
860,590.04
845,449.67
960,696.42
4,019,438.61


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.20


401(k) Plan




The current ISG 401K plan will be terminated.  Employees will have the option to
transfer and enroll in the Premier 401K plan.  Premier will handle the
additional expenses outside of standard processing related to termination of the
ISG 401K plan, with fees not to exceed $3280.00.

 
 

--------------------------------------------------------------------------------

 
